Exhibit 10.1

 

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

 

WHEREAS, Ascent Solar Technologies, Inc., a Delaware corporation (the “Company”)
and Prem Nath (the “Executive”) entered into an Executive Employment Agreement
dated as of July 19, 2006 (the “Agreement”); and

 

WHEREAS, the Company and Executive desire to amend the terms of the Agreement
relating to salary and bonus compensation,

 

NOW, THEREFORE, the Company and Executive agree that the Base Salary (as defined
in the Agreement) of the Executive shall be $180,000 beginning January 7, 2008,
and that Section 3(b) of the Agreement is amended and superseded in its entirety
to read as follows:

 

b)  Bonus Compensation.  As further compensation, the Company may pay to the
Executive an annual bonus of up to fifty percent (50%) of Base Salary, at such
times and in such amounts as the Board and its Compensation Committee may
determine in their discretion based on the Executive’s individual performance

 

IN WITNESS WHEREOF, each of the parties has executed this Amendment, in the case
of the Company by its duly authorized officer, as of January 7, 2008.

 

COMPANY:

ASCENT SOLAR TECHNOLOGIES, INC.

 

 

 

 

By:

/s/MATTHEW FOSTER

 

 

 

 

Name:

Matthew Foster

 

 

 

 

Title:

Chief Executive Officer

 

 

 

EXECUTIVE:

 

 

 

/s/ Prem Nath

 

Prem Nath

 

 

--------------------------------------------------------------------------------